UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedSeptember 30, 2008 OR oTRANSACTION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to COMMISSION FILE NO. 0-17629 ADM TRONICS UNLIMITED, INC. (Exact name of registrant as specified in its charter) Delaware 22-1896032 (State or Other Jurisdiction (I.R.S. Employer of Incorporation or organization) Identification Number) 224-S Pegasus Ave., Northvale, New Jersey 07647 (Address of Principal Executive Offices) Registrant's Telephone Number, including area code: (201) 767-6040 Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: YESx NO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES oNO x State the number of shares outstanding of each of the Issuer's classes of common equity, as of the latest practicable date: 53,939,537 shares of Common Stock, $.0005 par value, as of November 13, 2008 ADM TRONICS UNLIMITED, INC. INDEX Page Number PARTI. FINANCIAL INFORMATION ITEM 1. CONSOLIDATED FINANCIAL STATEMENTS: Condensed Consolidated Balance Sheets – September 30, 2008 (unaudited) and March 31, 2008 3 Condensed Consolidated Statements of Operations - For the three and six months ended September 30, 2008 and 2007 (unaudited) 4 Condensed Consolidated Statements of Cash Flows - For thesix months ended September 30, 2008 and 2007 (unaudited) 5 Notes to Condensed Consolidated Financial Statements (unaudited) 6 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 12 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 14 ITEM 4T. CONTROLS AND PROCEDURES 15 PART II. OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 16 ITEM 1A. RISK FACTORS 16 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 16 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 16 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 16 ITEM 5. OTHER INFORMATION 16 ITEM 6. EXHIBITS 17 PARTI. FINANCIAL INFORMATION ITEM 1. CONSOLIDATED FINANCIAL STATEMENTS ADM TRONICS UNLIMITED, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS SEPTEMBER 30, 2008 MARCH 31, 2008 (Unaudited) ASSETS Current assets: Cash and cash equivalents $ 1,518,042 $ 2,072,325 Accounts receivable, net of allowance for doubtful accounts of $1,088 and $1,088, respectively 83,747 101,270 Inventories 365,745 469,403 Prepaid expenses and other current assets 8,592 83,731 Restricted cash 225,000 - Total current assets 2,201,126 2,726,729 Property and equipment, net of accumulated depreciation of $21,576 and $17,873, respectively 66,473 55,288 Inventory - long term portion 84,543 78,416 Investment in Ivivi 1,560,000 2,154,517 Advances to related parties 65,655 74,299 Other assets 236,144 28,486 Total assets $ 4,213,941 $ 5,117,735 LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ 139,349 $ 237,331 Note payable – Bank 200,000 Accrued expenses and other current liabilities 48,165 87,439 Customer deposits – Ivivi 108,697 241,828 Total current liabilities 496,211 566,598 Stockholders' equity: Preferred stock, $.01 par value; 5,000,000 shares authorized, no shares issued and outstanding Common stock, $.0005 par value; 150,000,000 shares authorized, 53,939,537 shares issued and outstanding at September 30, 2008 and March 31, 2008 26,970 26,970 Additional paid-in capital 32,153,597 32,153,597 Accumulated deficit (28,462,838 ) (27,629,430 ) Total stockholders' equity 3,717,730 4,551,137 Total liabilities and stockholders' equity $ 4,213,941 $ 5,117,735 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 3 ADM TRONICS UNLIMITED, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF OPERATIONS FOR THE THREE AND SIX MONTHS ENDED SEPTEMBER 30, 2 (Unaudited) Three Months Ended Six Months Ended September 30, September 30, 2008 2007 2008 2007 Revenues $ 389,589 $ 399,847 $ 990,530 $ 692,933 Costs and expenses: Cost of sales 258,269 249,170 657,480 419,229 Research and development - 1,057 - 3,550 Selling, general and administrative 311,913 245,798 600,581 494,517 Total operating expenses 570,182 496,025 1,258,061 917,296 Operating loss (180,593 ) (96,178 ) (267,531 ) (224,363 ) Interest income, net 13,307 25,647 28,641 50,790 Change in fair value of investment in Ivivi (4,517,500 ) (9,815,000 ) Equity in net loss of Ivivi (610,817 ) (1,080,424 ) Net loss before income taxes (credit) (4,684,786 ) (681,348 ) (10,053,890 ) (1,253,997 ) Income taxes (credit) (277,612 ) (2,425,188 ) Net loss $ (4,407,174 ) $ (681,348 ) $ (7,628,702 ) (1,253,997 ) Net loss per share, basic and diluted $ (0.08 ) $ (0.01 ) $ (0.14 ) $ (0.02 ) Weighted average shares outstanding, basic and diluted 53,939,537 53,882,037 53,939,537 53,882,037 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 4 ADM TRONICS UNLIMITED, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE SIX MONTHS ENDED SEPTEMBER 30, 2 (Unaudited) 2008 2007 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ (7,628,702 ) $ (1,253,997 ) Adjustments to reconcile net loss to net cash used by operating activities: Depreciation and amortization 8,535 8,726 Deferred income tax benefit (2,425,188 ) Loss from equity investment 1,080,424 Bad debts (4,059 ) Change in fair value of investment in Ivivi 9,815,000 Changes in operating assets and liabilities: (Increase) decrease in: Accounts receivable 17,523 16,692 Inventory 97,531 (127,878 ) Prepaid expenses and other current assets 75,139 (62,885 ) Other assets (6,022 ) Increase (decrease) in: Accounts payable and accrued expenses (137,255 ) 19,552 Customer deposit – Ivivi (133,131 ) 123,892 Net cash used by operating activities (310,548 ) (205,555 ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchases of property and equipment (14,888 ) (12,719 ) Collections of advances to related parties 8,644 Acquired intangible assets (212,491 ) Deposit – restricted cash (225,000 ) Receivable from Ivivi 11,736 Net cash used by investing activities (443,735 ) (983 ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from note payable – Bank 200,000 Net decrease in cash (554,283 ) (206,538 ) Cash and cash equivalents, beginning of period 2,072,325 2,498,276 Cash and cash equivalents, end of period $ 1,518,042 $ 2,291,738 Cash paid for: Interest $ 667 $ Income taxes $ $ NONCASH FINANCING AND INVESTING ACTIVITIES: During the six months ended September 30, 2007, Ivivi recorded an increase in additional paid-in capital as a result of the recognition of compensation expense related to option grants to employees and others. We have recorded a proportional increase in our investment in Ivivi in the amount of $269,365, with a related credit to additional paid-in capital. We have also recorded a change of ownership percentage adjustment of $798. The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 5 ADM TRONICS UNLIMITED, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2008 (Unaudited) NOTE 1 - ORGANIZATIONAL MATTERS ADM Tronics Unlimited, Inc. ("we", "us", the “Company" or "ADM"), was incorporated under the laws of the state of Delaware on November 24, 1969.We are authorized under our Certificate of Incorporation to issue 150,000,000 common shares, with $.0005 par value, and 5,000,000 preferred shares with $.01 par value. The accompanying condensed consolidated financial statements as of September 30, 2008 (unaudited) and March 31, 2008 and for the three and six month periods ended September 30, 2008 and 2007 (unaudited) have been prepared by ADM pursuant to the rules and regulations of the Securities and Exchange Commission, including Form 10-Q and Regulation S-X.The information furnished herein reflects all adjustments (consisting of normal recurring accruals and adjustments), which are, in the opinion of management, necessary to fairly present the operating results for the respective periods.Certain information and footnote disclosures normally present in annual financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been omitted pursuant to such rules and regulations.We believe that the disclosures provided are adequate to make the information presented not misleading.These financial statements and the information included under the heading "Management's Discussion and Analysis of Financial Condition and Results of Operations" should be read in conjunction with the audited financial statements and explanatory notes for the year ended March 31, 2008 as disclosed in our 10-KSB for that year as filed with the SEC, as it may be amended.The results of the three and six months ended September 30, 2008 (unaudited) are not necessarily indicative of the results to be expected for the pending full year ending March 31, 2009. NATURE OF BUSINESS We are a manufacturing and engineering concern whose principal lines of business are the production and sale of chemical products and the manufacture and sale of electronics.On August 27, 2008, we acquired all of the assets of Action Spas, a manufacturer of electronic controllers for spas and hot tubs, under our fully owned subsidiary Action Industries Unlimited, LLC (“Action”).With this acquisition, our previous Medical segment was redefined as our Electronics segment, and the ongoing operations of Action are now reported under this segment. Our chemical segment is principally comprised of water-based chemical products, used in the food packaging and converting industries.Our electronics segment primarily consists of contract manufacturing of electronic devices in accordance with customer specifications and electronic controllers for spas and hot tubs. To a lesser extent, our electronics product line also includes certain proprietary electronic devices used in the treatment of joint pain, postoperative edema, and tinnitus.All of our products are sold to customers located in the United States, Australia, Asia and Europe. NOTE 2 - SIGNIFICANT ACCOUNTING POLICIES CONSOLIDATION The consolidated financial statements include the accounts of ADM Tronics Unlimited, Inc. and its subsidiaries.All significant intercompany balances and transactions have been eliminated in consolidation. USE OF ESTIMATES These financial statements have been prepared in accordance with accounting principles generally accepted in the United States and, accordingly, require management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Significant estimates made by management include expected economic life and value of our medical devices, deferred tax assets, option and warrant expenses related to compensation to employees and directors, consultants and investment banks, the value of warrants issued in conjunction with convertible debt, allowance for doubtful accounts, and warranty reserves. Actual results could differ from those estimates. FAIR VALUE OF FINANCIAL INSTRUMENTS On April 1, 2008, the Company adopted Statement of Financial Accounting Standards (“SFAS”) No. 157, “Fair Value Measurements” and SFAS No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities”.Please refer to Notes 4 , 5 and 10 for additional details.For certain of our financial instruments, including accounts receivable, inventories, notes payable, accounts payable and accrued expenses, the carrying amounts approximate fair value due to their relatively short maturities. 6 CASH AND EQUIVALENTS Cash equivalents are comprised of certain highly liquid investments with maturity of three months or less when purchased. We maintain our cash in bank deposit accounts, which at times, may exceed federally insured limits. We have not experienced any losses to date as a result of this policy. REVENUE RECOGNITION CHEMICALS: Revenues are recognized when products are shipped to end users.Shipments to distributors are recognized as sales where no right of return exists. ELECTRONICS: We recognize revenue from the sale of our electronic products when they are shipped to the purchaser.Revenue from the sale of the electronics we manufacture for Ivivi is recognized upon completion of the manufacturing process.Shipping and handling charges and costs are immaterial. We offer a limited 90 day warranty on our electronics products and a limited 5 year warranty on our electronic controllers for spas and hot tubs.We have no other post shipment obligations and sales returns have been immaterial. ADVERTISING COSTS Advertising costs are expensed as incurred and amounted to approximately $5,800 and $8,100 for the three months ended September 30, 2008 and 2007 respectively, and $14,300 and $16,500 for the six months ended September 30, 2008 and 2007, respectively. WARRANTY LIABILITIES We offer a limited 90 day warranty on our electronics products and a 5 year limited warranty on all of our electronic controllers for spas and hot tubs sold through Action.This product lines’ past experience has resulted in immaterial costs associated with warranty issues.Therefore, no warranty liabilities have yet been recorded. RESTRICTED CASH Restricted cash represents funds on deposit with a financial institution. NET LOSS PER SHARE We use SFAS No. 128, "Earnings Per Share" for calculating the basic and diluted loss per share.We compute basic loss per share by dividing net loss by the weighted average number of common shares outstanding.Diluted loss per share is computed similar to basic loss per share, except that the denominator is increased to include the number of additional common shares that would have been outstanding if the potential shares had been issued and if the additional shares were dilutive.Common equivalent shares are excluded from the computation of net loss per share if their effect is anti-dilutive. Per share basic and diluted net loss amounted to $0.08 and $0.14, and$0.01 and $0.02, for the three and six months ended September 30, 2008 and 2007, respectively.The assumed exercise of common stock equivalents was not utilized for the six month periods ended September 30, 2008 and 2007, since the effect would be anti-dilutive.There were 11,626,854 common stock equivalents at September 30, 2008 and 2007. RECENT ACCOUNTING PRONOUNCEMENTS On October 10, 2008, the FASB issued Staff Position (“FSP”) FAS 157-3, Determining the Fair Value of a Financial Asset When the Market for That Asset Is Not
